RALPH P. GUY, JR., J., delivered the opinion of the court, in which HULL, D.J., joined. MOORE, J. (pp. 687-690), delivered a separate dissenting opinion.
OPINION
RALPH B. GUY, JR., Circuit Judge.
Plaintiff, Lily V. Watkins, Personal Representative for the Estate of Ralph L. Watkins, Jr. (Watkins), appeals from the order granting summary judgment in favor of defendants on claims brought under 42 U.S.C. § 1983. Watkins died in custody from a cocaine overdose after denying that he had ingested cocaine and refusing medical treatment. Plaintiff challenges the district court’s conclusion that defendants did not violate Watkins’s Fifth, Eighth, and Fourteenth Amendment rights. Plaintiff also argues that the district court erred by dismissing the § 1983 claims for failure to supervise and failure to train. After a review of the record and the arguments presented on appeal, we affirm.
I.
On February 19, 1997, at 2:20 a.m., officers of the Battle Creek Police Department executed a search warrant at the apartment that Watkins shared with his girlfriend, Teyuna Alford. In their bedroom, police found Alford in bed and Watkins exiting a walk-in closet. A torn plastic bag was found on the floor of the closet, with white crumbs sprinkled around it. A larger piece found nearby was later identified as crack cocaine.
Watkins and Alford were handcuffed and moved to the couch in the living room. Several police officers saw Watkins licking his lips and a pink foamy drool coming from his mouth. One officer also spotted a white speck near Watkins’s mouth. The officers asked Watkins if he had swallowed any drugs and explained that he could die if he had. Watkins was assured that they would take him to the hospital and that he would not face any additional charges if he had swallowed some drugs. Watkins was told that someone in a nearby county had recently died after swallowing drugs. Watkins consistently denied swallowing drugs. He explained the licking and discharge by stating that he had knocked his teeth against the bed while he was being handcuffed. He declined medical treatment for this as well. The officers did not inform their supervisors or jail personnel of what they had observed or that Watkins had denied swallowing drugs. Watkins and Alford were transported together to the Calhoun County Jail.
At about 3:30 a.m., Watkins and Alford were brought into the receiving area of the jail. Watkins complained of an upset stomach and appeared to be drunk or high. A few minutes later, Watkins fell from a chair onto the floor. He was also observed making some chewing motions with his mouth. Several sheriffs employees were present when Watkins was asked if he had *685swallowed any drugs or alcohol. He was again told that he would be provided medical attention and assured that he would not face additional charges if he had swallowed drugs. Watkins continued to deny that he had swallowed any drugs. He also explained his behavior by stating that his stomach was upset from drinking alcohol and smoking marijuana. He also said his teeth hurt from bumping them on the bed while being handcuffed. Jail employees checked his mouth more than once for injury and to be sure he did not have anything in it.1 When Watkins got up to enter the intake area, he grabbed his stomach and bent over like he was going to throw up. He fell or lowered himself to the floor before being taken to a cell.
About five minutes later, Watkins, who was placed in an observation cell through which he could be seen from the intake desk, called one of the deputies involved in his intake and said he felt sick. The deputy offered to check on him every few minutes and wake him if he was asleep. Although that deputy did not return, other deputies observed Watkins sitting in the cell at 4:15 a.m., standing in the back of the cell at 4:45 a.m., moving about the cell at 5:00 a.m., and standing at the glass door looking out at 5:05 a.m. At about 5:20 a.m., deputies began a routine head count. At 5:30 a .m., they found Watkins behind the privacy wall. He did not have a pulse and was not breathing. They immediately began to administer CPR, but Watkins was pronounced dead by emergency medical personnel at 5:56 a.m.
The district court granted summary judgment in favor of all defendants, finding that there had been no violation of Watkins’s constitutional rights. Plaintiff appealed.2
II.
We review the district court’s grant of summary judgment de novo. See Smith v. Ameritech, 129 F.3d 857, 863 (6th Cir.1997). Summary judgment is appropriate when there are no issues of material fact in dispute, and the moving party is entitled to judgment as a matter of law. Fed.R.Civ.P. 56(c). In deciding a motion for summary judgment, the court must view the factual evidence and draw all reasonable inferences in favor of the non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). The nonmoving party must set forth specific facts showing that there is a genuine issue for trial. A genuine issue for trial exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
To establish a claim under 42 U.S.C. § 1983, a plaintiff must “identify a right secured by the United States Constitution and the deprivation of that right by a person acting under color of state law.” Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir.1992).
A. Eighth and Fourteenth Amendment
The Eighth Amendment does not apply to pretrial detainees. Under the Fourteenth Amendment Due Process Clause, however, pretrial detainees have a right to adequate medical treatment that is *686analogous to the Eighth Amendment rights of prisoners. City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244, 103 S.Ct. 2979, 77 L.Ed.2d 605 (1983). To sustain a cause of action under § 1983 for failure to provide medical treatment, plaintiff must establish that the defendants acted with “deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
Deliberate indifference is not mere negligence. Deliberate indifference requires that the defendants knew of and disregarded a substantial risk of serious harm to Watkins’s health and safety. Farmer v. Brennan, 511 U.S. 825, 835-37, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). This standard is subjective. It is not enough that there was a danger of which an officer should objectively have been aware. “[T]he official must both be aware of facts from which the inference could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837, 114 S.Ct. 1970. If an officer fails to act in the face of an obvious risk of which he should have known but did not, the officer has not violated the Eighth or Fourteenth Amendments. Id. at 837-38, 114 S.Ct. 1970.
Thus, it is not enough for plaintiff to demonstrate a question of fact whether the police officers or sheriffs deputies should have known that Watkins had swallowed drugs. We find the evidence was not sufficient to lead a rational trier of fact to conclude that the officers or jailers knew Watkins needed medical attention for swallowing drugs. None of the police officers at the apartment saw Watkins swallow drugs. When the possibility was raised as a result of his drooling, the officers took care to advise Watkins that ingesting drugs could be deadly, that they would take him for medical treatment, and that he would not face any additional charges if he had swallowed drugs. Watkins repeatedly denied swallowing drugs, provided rational explanations for his behavior, and did not want medical treatment. He did not say anything about swallowing drugs to the transport officer, who was an acquaintance, but instead was concerned that she would think badly of him for being arrested.3
In spite of having no forewarning, jail personnel reacted to Watkins’s behavior and asked him if he had swallowed any drugs. They also assured him both that he would not face additional charges and that they would get him medical treatment if he had swallowed any drugs. Watkins continued to deny the need for medical treatment and offered an explanation for why he was feeling sick to his stomach. While the one deputy who said he would check on Watkins failed to do so, Watkins was nonetheless kept under observation and his movements were noted by other officers. This case does not involve an incapacitated detainee or one who asked for but was refused medical treatment. Plaintiff faults defendants for not forcing medical treatment on Watkins in the face of his repeated denials and plausible explanations. We find that this is insufficient to establish a question of fact on the issue of deliberate indifference. Summary judgment was properly entered in favor of defendants on these claims.
B. Fifth Amendment
The Fifth Amendment prohibits the punishment of pretrial detainees. Bell *687v. Wolfish, 441 U.S. 520, 535, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). Plaintiff asserts that the defendants intended to punish Watkins by making him suffer the consequences of having lied about swallowing cocaine. Put another way, plaintiff claims that the defendants refused to force Watkins to submit to medical treatment in order to punish him for denying that he had ingested the cocaine. There is absolutely no evidence that could lead a reasonable juror to find that any of the defendants intended to punish Watkins. Watkins was repeatedly asked about it, promised medical treatment, and assured that there would be no additional charges. Inquiry was made by both the police officers after his arrest and the deputies at the jail. As the district court observed, it was Watkins who swallowed the cocaine, concealed that he had done so, and refused medical treatment by denying that he had swallowed any drugs. The district court properly granted summary judgment to the defendants on plaintiffs Fifth Amendment claim.
C. Failure to Train
Plaintiff argues that the City of Battle Creek and the Calhoun County Sheriff failed to properly train the individual defendants in violation of § 1983. If no constitutional violation by the individual defendants is established, the municipal defendants cannot be held liable under § 1983. City of Los Angeles v. Heller, 475 U.S. 796, 799, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986). Having found no constitutional violations could be established, the district court did not err in granting summary judgment to the municipal defendants.
AFFIRMED.

. There is a dispute whether Alford was asked at this time if Watkins had swallowed any drugs. According to defendants, she was asked and responded: "Not that I know of.”


. Plaintiff does not appeal the dismissal without prejudice of her state law gross negligence claim.


. Plaintiff also argues the supervisors negligently failed to inquire about whether drugs could have been swallowed when they saw the plastic bag in the closet. Mere negligence, however, is not enough to establish an Eighth or Fourteenth Amendment violation. Farmer, 511 U.S. at 835, 114 S.Ct. 1970.